                Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                 :
 JACQUELINE WATSON                               : CIVIL ACTION NO. __________
 6339 Bikle Road                                 :
 Chambersburg, PA 17202                          :
                                                 :
                           Plaintiff,            : JURY TRIAL DEMANDED
                                                 :
           v.                                    :
                                                 :
 STAPLES CONTRACT AND                            :
 COMMERCIAL, INC.                                :
 d/b/a STAPLES                                   :
 500 Staples Drive                               :
 Framingham, MA 01702                            :
                                                 :
                           Defendant.

                                           CIVIL ACTION

       Plaintiff, Jacqueline Watson (“Plaintiff”), by and through her undersigned attorney, for her

Complaint against Staples Contract and Commercial, Inc. d/b/a Staples (“Defendant”), alleges as

follows:

       1.          Plaintiff brings this Complaint contending that Defendant has violated the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and the Pennsylvania

Human Relations Act (“PHRA”), 43 P.S. § 951, et seq., by failing to engage in an interactive

process of determining a reasonable accommodation for her disability; by discharging Plaintiff

on account of her disability and/or because Defendant regarded her as being disabled within the

meaning of the ADA/PHRA; and in retaliation for requesting a reasonable accommodation in

connection thereto. Additionally, Plaintiff further contends violations by Defendant of

Pennsylvania public policy for asserting and/or attempting to assert her rights under the

Pennsylvania Workers’ Compensation Act.
              Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 2 of 12




                                                   PARTIES

        2.       Plaintiff Jacqueline Watson is an adult American citizen residing at 6339 Bikle

Road, Chambersburg, PA 17202.

        3.       Defendant Staples Contract and Commercial, Inc. d/b/a Staples, is a for-profit

company with a registered office address located at 500 Staples Drive, Framingham, MA 01702,

and a place of business located in the Commonwealth of Pennsylvania at 963 Norland Avenue,

Chambersburg, PA 17201.

                                       JURISDICTION AND VENUE

        4.       Paragraphs 1 through 3 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        5.       On or about April 15, 2020, Plaintiff filed a Complaint with the United States Equal

Employment Opportunity Commission (the “EEOC”), which was dually-filed with the

Pennsylvania Human Relations Commission (the “PHRC”), thereby satisfying the requirements

of 42 U.S.C. §§ 12117(a); 2000e-5(b) and (e). Plaintiff’s Complaint was docketed as PHRC Case

Number: 530-2020-04012. Plaintiff’s Complaint was filed within one hundred and eighty (180)

days of the unlawful employment practice, i.e. discrimination and retaliation on account of a

disability.

        6.       By correspondence dated October 30, 2020, Plaintiff received a Notice of Rights to

Sue from the EEOC regarding her Charge of Discrimination, advising her that she had ninety (90)

days to file suit against Defendant.

        7.       Plaintiff filed the instant matter within the relevant statutory timeline.

        8.       Plaintiff has therefore exhausted her administrative remedies and has complied with

all conditions precedent to maintaining this action.



                                                    2
              Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 3 of 12




        9.       This action is authorized and instituted pursuant to the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”),

        10.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343,

as it is a civil rights action arising under the laws of the United States.

        11.      This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as the ADA claim.

        12.      The venue in this District is proper pursuant to 28 U.S.C. § 1391, inasmuch as the

events giving rise to this action occurred in this District.

                                                   FACTS

        13.      Paragraphs 1 through 12 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        14.      By way of background, Plaintiff began her employment with Defendant on or

about February 12, 2006, in the position of Picker at Defendant’s location in Chambersburg,

Pennsylvania.

        15.      During the course of her employment, Plaintiff was promoted to the position of

Lead and ultimately promoted to the position of Production Specialist.

        16.      Throughout Plaintiff’s tenure of employment with Defendant, she received

positive reviews of her performance, occasional promotions and raises, and no justifiable

discipline.

        17.      By further way of background, in or around 2011, Plaintiff was diagnosed with

severe Chronic Obstructive Pulmonary Disease ("COPD").




                                                   3
           Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 4 of 12




       18.     COPD is a disability within the meaning of the ADA and PHRA in that it limits

major life activities, such as working, sleeping, breathing, climbing stairs, walking, running, and

generalized impairment of lung functionality.

       19.     As per her doctor's recommendation, in or around 2013, Plaintiff was given work

restrictions of parking closer to Defendant’s facility, limiting walking distances, limiting

exertion, not climbing stairs, and avoiding cold air.

       20.     Subsequent to providing Defendant’s Human Resources Representative, Nikki

Faith ("Ms. Faith"), with a doctor's note describing same, Plaintiff’s requests for reasonable

accommodations were approved.

       21.     In or around May 2019, Defendant’s Supervisor, Hannah Myers (“Ms. Myers”),

advised Plaintiff that she should submit reasonable accommodation paperwork to Defendant’s

Human Resources Representative, Jacolyn Kibler ("Ms. Kibler").

       22.     Before Plaintiff took off work for vacation in or around May 2019, Defendant’s

Supervisor, Renee Burkette ("Ms. Burkette"), advised Plaintiff that she was to report to

Defendant’s nearby Greencastle, Pennsylvania warehouse facility in or around June 2019 when

Plaintiff returned from vacation.

       23.     Subsequent to submitting accommodation paperwork to Ms. Kibler, Plaintiff was

contacted by her shortly thereafter and advised that Defendant’s Greencastle, Pennsylvania

location had no sit-down positions available, such as Plaintiff’s previous position, and that

Defendant was still reviewing her paperwork.

       24.     Moreover, Ms. Kibler told Plaintiff that she was sending her home and that she

"[had] to figure out what to do with [Plaintiff]."




                                                     4
            Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 5 of 12




        25.     Following the aforementioned conversation, Plaintiff remained at Defendant’s

Chambersburg, Pennsylvania location and was required to scan boxes while standing. Plaintiff

was also given a chair to sit as needed.

        26.     On or about June 6, 2019, Plaintiff applied for Defendant’s Data Processing

position.

        27.     Then, on or about June 13, 2019, Plaintiff and her coworkers were called into a

meeting with Defendant’s Manager, Wendy Booher (“Ms. Booher”) and Ms. Kibler. Ms. Kibler

advised Plaintiff and her co-workers that they were being given a raise.

        28.     After the meeting, Ms. Kibler advised Plaintiff that Defendant could not

accommodate her disability and/or need for a reasonable accommodation.

        29.     Later that day, Plaintiff emailed Ms. Kibler and stated, inter alia, that she was not

going to interview for the Data Processing position because Defendant had already decided not to

hire Plaintiff for this position based on what Ms. Kibler told Plaintiff earlier that day.

        30.     On or about June 17, 2019, Plaintiff was advised by Ms. Kibler that she was not

qualified for the Data Processing position because it would require her to lift boxes, despite the

fact that Plaintiff was already lifting boxes in her current position.

        31.     Furthermore, Ms. Kibler stated that golf carts were to be used by visitors only,

despite the fact Plaintiff was permitted to use them previously to travel to and/or from her vehicle

at all times prior.

        32.     Additionally, Ms. Kibler told Plaintiff that she would remain employed through the

second week of July 2019. However, that same day, Plaintiff was injured while at Defendant,

which resulted in a fractured tibial plateau to her left leg, necessitating a medical leave of absence

in connection thereto.



                                                   5
          Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 6 of 12




       33.     On or about December 20, 2019, while on medical leave, Plaintiff received a letter

from Defendant notifying her that she was terminated from employment. The letter indicated that

Plaintiff had until on or about December 27, 2019 to respond to the letter.

       34.     On or about December 26, 2019, Plaintiff emailed Ms. Kibler. In the email,

Plaintiff acknowledged her receipt of the termination letter and also that Defendant would not

accommodate Plaintiff’s disability.

       35.     Upon information and belief, Plaintiff could have returned to work on or about

November 4, 2019, ready, willing, and able to perform the essential functions of her position at

Defendant’s Greencastle, Pennsylvania location.

       36.     Accordingly, it is believed and therefore averred that Defendant terminated

Plaintiff’s employment on account of her actual and/or perceived disability, in retaliation for

requesting a reasonable accommodation, and out of an unlawful desire to avoid a workers’

compensation claim.

       37.     Defendant failed to provide Plaintiff with a reasonable accommodation for her

disability and/or perceived disability and failed to engage in the interactive process to determine

such reasonable accommodations.

       38.     Additionally, Defendant also terminated Plaintiff’s employment in retaliation for

her potential filing for workers’ compensation benefits.

       39.     As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, earnings and

earnings potential, loss of potential bonuses, and other economic damages, and has also suffered

mental anguish, emotional pain and suffering, emotional distress, humiliation, and damage to her

reputation.



                                                 6
            Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 7 of 12




                                            COUNT I
                              AMERICANS WITH DISABILITIES ACT
                                     42 U.S.C. § 12101, et seq.
                              DISCRIMINATION AND RETALIATION

       40.     Paragraphs 1 through 39 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       41.     At all times relevant hereto, Plaintiff was an employee within the meaning of the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

       42.     At all times relevant hereto, Defendant had at least fifteen (15) employees.

       43.     Plaintiff is a qualified individual with a disability within the meaning of the ADA.

       44.     As described above, Plaintiff’s disability substantially limits Plaintiff in one or

more major life activities.

       45.     Defendant was aware of Plaintiff’s disability and/or regarded Plaintiff as being

disabled.

       46.     By reason of the foregoing, Defendant, through its agents, officers, servants, and/or

employees, has violated the ADA by terminating Plaintiff on account of her disability, because it

regarded her as being disabled within the meaning of the ADA, and/or in retaliation for plaintiff’s

requesting a reasonable accommodation.

       47.     Defendant also failed to engage in the interactive process with Plaintiff despite

Plaintiff’s requests for a reasonable accommodation.

       48.     As a result of Defendant’s deliberate, unlawful, and malicious acts as set forth

above, Plaintiff has suffered loss of employment, earnings, earnings potential, raises, and other

significant economic benefits, along with emotional pain and suffering, emotional distress, and

humiliation.




                                                 7
               Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 8 of 12




          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.      Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.      Punitive, compensatory, and/or exemplary damages in an amount to be determined

at trial, but sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or

malicious conduct;

          C.      Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

matter;

          D.      Pre-judgment interest in an appropriate amount;

          E.      Such other and further relief as is just and equitable under the circumstances; and

          F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable federal law.

                                           COUNT II
                           THE PENNSYLVANIA HUMAN RELATIONS ACT
                                     43 P.S. § 951, ET SEQ.
                              DISCRIMINATION AND RETALIATION

          49.     Paragraphs 1 through 48 are hereby incorporated by reference, as though the same

were fully set forth at length herein.

          50.     Plaintiff is a qualified individual with a disability within the meaning of the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

          51.     As described above, Plaintiff’s disability substantially limits Plaintiff in one or

more major life activities.

                                                    8
               Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 9 of 12




          52.     Defendant was aware of Plaintiff’s disability and/or regarded Plaintiff as being

disabled.

          53.     It is believed and therefore averred that Defendant terminated Plaintiff’s

employment on the basis of her actual and/or perceived disabilities.

          54.     Defendant retaliated against Plaintiff for her requests to be reasonably

accommodated.

          55.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

          56.     The conduct described above constitutes a violation of the Pennsylvania Human

Relations Act, 43 P.S. § 955, et seq., and affords Plaintiff the opportunity to seek any and all

remedies available under said Act.

          WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant, and grant

her the maximum relief allowed by law, including, but not limited to:

          A.      Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.      Compensatory, and/or exemplary damages in an amount to be determined at trial,

but sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or malicious

conduct;

          C.      Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          D.      Pre-judgment interest in an appropriate amount; and



                                                    9
             Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 10 of 12




        E.       Such other and further relief as is just and equitable under the circumstances;

        F.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                   COUNT III
               WRONGFUL DISCHARGE UNDER PENNSYLVANIA COMMON LAW

        57.      Paragraphs 1 through 56 are hereby incorporated by reference as if the same were

fully set forth at length herein.

        58.      In or around July 2019, during the course and scope of her employment, Plaintiff

suffered a work-related injury.

        59.      Plaintiff’s work-related injury required medical attention, and necessitated a medical

leave of absence.

        60.      Plaintiff provided Defendant’s management with notice of the work-related injury

as an injury sustained in the course and scope of her employment.

        61.      Defendant unlawfully violated the public policy exception to Pennsylvania’s common

law tradition of at-will employment by unlawfully and retaliatorily terminating Plaintiff’s

employment due to the steps taken by Plaintiff to avail herself of the benefits of the Pennsylvania

Worker’s Compensation Law.

        62.      Plaintiff’s termination was in violation of public policy pursuant to Pennsylvania

common law.

        WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

        A.       Back wages, front pay, and bonuses in an amount to be determined at trial, but no

                                                  10
            Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 11 of 12




less than ($150,000.00) one hundred and fifty thousand dollars;

       B.       Compensatory damages and lost benefits;

       C.       Punitive damages for Defendant’s discriminatory practices which were

committed with malicious and reckless indifference to Plaintiff’s rights;

       D.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable federal law;

       E.       Pre-judgment interest in an appropriate amount; and

       F.       Such other and further relief as is just and equitable under the circumstances.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                       Respectfully submitted,

                                                       MURPHY LAW GROUP, LLC


                                               By:     /s/ Benjamin Salvina
                                                       Benjamin Salvina, Esquire
                                                       Eight Penn Center, Suite 2000
                                                       1628 John F. Kennedy Blvd.
                                                       Philadelphia, PA 19103
                                                       Phone: (267) 273-1054
                                                       bsalvina@phillyemploymentlawyer.com
                                                       Attorney for Plaintiff
Dated: January 28, 2021




                                                  11
          Case 1:21-cv-00160-YK Document 1 Filed 01/28/21 Page 12 of 12




                            DEMAND TO PRESERVE EVIDENCE
       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to her potential claims and her claims to damages,

to any defenses to same, including, but not limited to electronic data storage, employment files,

files, memos, job descriptions, text messages, e-mails, spreadsheets, images, cache memory,

payroll records, paystubs, time records, timesheets, and any other information and/or data which

may be relevant to any claim or defense in this litigation.




                                                 12
